  Case: 4:18-cr-00872-HEA Doc. #: 46 Filed: 01/07/19 Page: 1 of 2 PageID #: 92




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DISTRICT

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       4:18-CR-00872-HEA-JMB
                                              )
                                              )
DEMON WARD, ET AL.
                                              )
                       Defendant.             )

  UNITED STATES OF AMERICA'S DISCLOSURE OF ADDITIONAL ARGUABLY-
   SUPPRESSIBLE EVIDENCE PURSUANT TO FEDERAL RULE OF CRIMINAL
                        PROCEDURE 12(b)(4)

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Cassandra Wiemken,

Assistant United States Attorney for said District, and makes the following disclosures pursuant

to Federal Rule of Criminal Procedure 12(b)(4):

       The United States intends to use additional evidence seized and statements made by the

Defendant and/or others as a result of the arrests made in this case. The additional evidence is

fully described in the discovery which has been provided to the attorney for the Defendant under

separate cover. As supplemental information and evidence comes to the United States’ attention,

the United States will provide notice to the defense of its intention to use such additional

evidence.
  Case: 4:18-cr-00872-HEA Doc. #: 46 Filed: 01/07/19 Page: 2 of 2 PageID #: 93




                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                      /s/ Cassandra Wiemken
                                                     CASSANDRA WIEMKEN, #91586KY
                                                     Assistant United States Attorney
                                                     111 S. 10th Street, 20th Floor
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2178
                                                     cassandra.wiemken@usdoj.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon the
following:

               All Attorneys of Record for Defendant.


                                                     /s/ Cassandra Wiemken
                                                     CASSANDRA WIEMKEN, #91586KY
                                                     Assistant United States Attorney
